*436Concurring Opinion.
Watkins, J.
I rest my concurrence in the opinion herein rendered on the ground that the sale to the State was not preceded by the notice provided by Article 210 of the Constitution, regarding it as such an essential prerequisite for the exercise of the taxing power, as is specified in Orloff Lake, 40 An. 147, because there can be no “ statutory warrant” for a tax sale, which has not been- preceded by such notice.
This view is perfectly consonant with the opinion we expressed in the Douglas case, 42 An. 765. No statute or decision of this court could read that precept out of the organic law.
But, in as much as the defendant has interposed a plea of three years’ prescription, under the law of 1874, it is necessary that I should state my views precisely in regard to it.
In Smith vs. City, 43 An. post, we hold that this period of prescription commences to run from the date of the sale, as expressed in the statute of 1874. And we further expressed the opinion that in this particular .class of tax titles, possession by the State, other than that imported by the registry of her authentic title, was not required by the Statute of 1882, which capacitated her to become a purchaser; and possession by a purchaser at a tax sale, was not made an essential of this plea of prescription by the Act of 1874.
But the revenue law of 1886 does require that the State, as purchaser, shall take actual possession of property so purchased by her. Hence, I conclude that, in as much as the Legislature has seen fit to impose this additional restriction on the State, when she becomes a purchaser, the tax debtor, whose property she buys, has a right to require it of her; and that her failure to take possession can be urged against her or those holding under her, as an estoppel counteracting the bar of this Statute.
The present case differs from the Smith case in this, that the plaintiff • in that case purchased prior to the Act of 1886', and the plaintiff in this case purchased afterwards. On this statute the plaintiff had a perfect right to rely; and as the State had not taken possession of the property anterior to the plaintiff’s acquisition of a title to it from the tax debtor, the inchoate condition of the title of the State enables the plaintiff to employ it’ as an estoppel against her vendee’s plea of prescription.
*437This construction of the Act of 1874, is analogous to that we placed upon it in Surget vs. Newman, 42 An. 777, in which we said, substantially, that in applying the prescription Act 105 of 1874, to an action to invalidate a title to property purchased at tax sale, it is the province of this court to see to it that the sale was made under and by virtue of some law of this State, which authorized the sale proceeding.
In Barrow vs. Wilson, 39 An. 403 — the first adjudicated case in which this prescription was recognized and applied — we likened it to the prescription provided in R. O. O. 3543, against all informalities connected with, or growing out of, judicial or public sales. It is not, correctly speaking, the prescription acquirendi causa, one of the essentials of which is possession; but by the Act of 1886 possession has been made an essential condition to the acquisition of title by the State, and it must be so as to a plea of prescription in her behalf, or that of her vendee. This prescription runs not againt an action simply, but against an “action .to invalidate” titles acquired at tax sales.
Bermudez, O. J., concurs.